DETAILED ACTION
This communication is in response to Applicant’s Request for Continued Examination (RCE) filed on 04/25/2022. Claims 1, 13 and 17 have been amended, claims 8-9, 11 and 19 have been canceled. Claims 1-7,10, 12-18, and 20-21 are pending and directed towards method, system and program product for BEHAVIORAL BIOMETRICS AND MACHINE LEARNING TO SECRURE WEBSITE LOGINS. Claims 1-7,10, 12-18, and 20-21 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Derek Lam (Reg. No. 67,917) on April 29, 2022.
The application has been amended as follows:

Claim 1. (Currently Amended) A method comprising:
receiving, by a computing system, a user-specific first dataset for a first user when the first user performs a first log-in to a website, wherein the first dataset includes the following:
coordinates of a first pointing device at each time the first pointing device is moved by the first user during the first log-in,
timestamps associated with pressing and release of each key on a first data input device by the first user during the first log-in,
timestamps of all clicks of the first pointing device by the first user from beginning to end of the first log-in, and
a key-specific code of each key being pressed by the first user on the first data input device during the first log-in;
determining, by the computing system, a total log-in time for the first user based on the beginning and end of the first log-in; [[and]]
training, by the computing system, a plurality of machine learning-based classifiers in a machine learning (ML) model based on the received user-specific first dataset and on the total log-in time for rejecting a log-in attempt to the website by a second user with log-in credentials of the first user by polling and aggregating each classification generated by each classifier, wherein the second user is different from the first user; and
repeating, by the computing system, said receiving and training until each classifier in the ML model attains a corresponding pre-defined level of performance against a given performance metric, wherein the performance metric is one or more of the following:
accuracy of a classifier;
precision of a classifier; and
recall of a classifier.

Claims 8-9. (Cancelled).

Claim 11. (Cancelled).

Claim 13. (Currently Amended) A computing system comprising:
a memory storing program instructions; and
a processing unit coupled to the memory and operable to execute the program instructions, which, when executed by the processing unit, cause the computing system to:
receive a user-specific first dataset for a first user when the first user performs a first log-in to a website, wherein the first dataset includes the following:
coordinates of a first pointing device at each time the first pointing device is moved by the first user during the first log-in,
timestamps associated with pressing and release of each key on a first data input device by the first user during the first log-in,
timestamps of all clicks of the first pointing device by the first user from beginning to end of the first log-in, and
a key-specific code of each key being pressed by the first user on the first data input device during the first log-in;
determine, by the computing system, a total log-in time for the first user based on the beginning and end of the first log-in; [[and]]
train a plurality of machine learning-based classifiers in a machine learning (ML) model based on the received user-specific first dataset and on the total log-in time for rejecting a log-in attempt to the website by a second user with log-in credentials of the first user by polling and aggregating each classification generated by each classifier, wherein the second user is different from the first user; and
repeat said receiving and training until each classifier in the ML model attains a corresponding pre-defined level of performance against one or more of the following performance metrics:
accuracy of a classifier;
precision of a classifier; and
recall of a classifier.


Claim 17. (Currently Amended) A computer program product comprising a non-transitory computer-usable medium having computer-readable program code embodied therein, the computer-readable program code adapted to be executed by a computing system to implement a method comprising:
receiving a user-specific dataset for a first user when the first user performs a log-in to a website, wherein the dataset includes the following:
coordinates of a pointing device at each time the pointing device is moved by the first user during the log-in,
timestamps associated with pressing and release of each key on a data input device by the first user during the log-in,
timestamps of all clicks of the pointing device by the first user from beginning to end of the log-in, and
a key-specific American Standard Code for Information Interchange (ASCII) code of each key being pressed by the first user on the data input device during the log-in;
determining, by the computing system, a total log-in time for the first user based on the beginning and end of the first log-in; [[and]]
training a plurality of machine learning-based classifiers in a machine learning (ML) model based on the received user-specific dataset and on the total log-in time for rejecting a log-in attempt to the website by a second user with log-in credentials of the first user by polling and aggregating each classification generated by each classifier, wherein the second user is different from the first user; and
repeating said receiving and training until each classifier in the ML model attains a corresponding pre-defined level of performance against one or more of the following performance metrics:
accuracy of a classifier;
precision of a classifier; and
recall of a classifier.

Claim 19. (Cancelled).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts of record are Traore et al. "Combining Mouse and Keystroke Dynamics Biometrics for Risk-Based Authentication in Web Environments" NPL published by IEEE in 2012 and Bailey et al. “User identification and authentication using multi-modal behavioral biometrics” NPL published by ScienceDirect in 2014. 
Traore discloses an online risk-based authentication scheme that integrates mouse dynamics and free text analysis using a Bayesian network model by combining the two modalities, the new online risk-based authentication system that provides more robust user identity information by combining mouse dynamics and keystroke dynamics biometrics in a multimodal framework. The performance of the proposed scheme is computed by measuring the False Acceptance Rate (FAR), the False Rejection Rate (FRR), and the Equal Error Rate (where FAR=FRR).
Bailey discloses the use of behavioral tendencies associated with how a user interacts with the computer, a behavioral biometric system that fuses user data from keyboard, mouse, and Graphical User Interface (GUI) interactions. Combining the modalities results in a more accurate authentication decision based on a broader view of the user's computer activity while requiring less user interaction to train the system based on feature fusion and an ensemble based classification method.
The prior arts of record fail to teach alone or in combination the limitation of independent claim 1 “receiving, by a computing system, a user-specific first dataset for a first user when the first user performs a first log-in to a website, […]; determining, by the computing system, a total log-in time for the first user based on the beginning and end of the first log-in; training, by the computing system, a plurality of machine learning-based classifiers in a machine learning (ML) model based on the received user-specific first dataset and on the total log-in time for rejecting a log-in attempt to the website by a second user with log-in credentials of the first user by polling and aggregating each classification generated by each classifier, wherein the second user is different from the first user; and repeating, by the computing system, said receiving and training until each classifier in the ML model attains a corresponding pre-defined level of performance against a given performance metric, […]” in combination with other claimed limitations. Independent claims 13 and 17 recite similar features.
Furthermore, the above additional elements in the claim provide meaningful limitations that transforms an abstract idea into patent eligible. The claim as a whole amounts to significantly more than the abstract idea itself. This is because the claim as a whole effect an improvement to another technology or technical field. The pending claims when taken as an ordered combination, result in the claims amounting to significantly more than the abstract idea and provide meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment.
None of the references of record alone, or in combination, anticipate or reasonably render the independent claims (1, 13, and 17) obvious. For these reasons claims 1, 13, and 17 are deemed to be allowable over the prior art of record, and claims 2-7, 10, 12, 14-16, 18 and 20-21 are allowed by dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179. The examiner can normally be reached Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Respectfully Submitted
/KHALID M ALMAGHAYREH/Examiner, Art Unit 2492                                                                                                                                                                                                        
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492